DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/CN2019/083838 04/23/2019
PCT/CN2019/083838 has PRO 62/661,244 04/23/2018
Applicant's election with traverse of Group I, claims 1-4, in the reply filed on September 3, 2021 is acknowledged.  The traversal is on the ground(s) that there is no undue burden for the examiner to search and consider all the claims in their entirety.  This is not found persuasive.  Because the instant application is a national stage application submitted under 35 U.S.C. 371, the Unity of Invention practice in MPEP § 1850 and MPEP § 1893.03(d) was followed, not restriction practice.  Thus, the criteria for burden stated in MPEP § 803 for national applications filed under 35 U.S.C. 111(a) does not apply.  (MPEP § 801)
The requirement is still deemed proper and is therefore made FINAL.
Claims 5-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 3, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 2-3 recite that the subject expresses a mutant HTT protein, and that the mutant HTT protein is accumulated in neurons of the subject.  Claims 2 and 3 do not further limit claim 1 because expression and aggregation of mutant HTT protein is inherent in Huntingont’s disease.  Schulte (Curr Trends Neurol. 2011 January 1; 5:65-78) teaches that HD is caused by a mutation in the Htt protein (see abstract), and mutant Htt forms aggregates within brain cells (page 2, second paragraph).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mook (WO 2004/002494 A1, January 8, 2004, cited on IDS).
Mook teaches the use of compound K (ginsenoside M1) for treating degenerative brain diseases (page 5, Table 1).  Degenerative brain diseases include Huntington’s disease (page 6, first paragraph).  The amount to be administered is from about 1 to 100 mg/kg body weight (page 6, last paragraph).
The limitations of claims 2 and 3 are inherent in Huntington’s disease.  Schulte (Curr Trends Neurol. 2011 January 1; 5:65-78) teaches that HD is caused by a mutation in the Htt protein (see abstract), and mutant Htt forms aggregates within brain cells (page 2, second paragraph).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mook (WO 2004/002494 A1, January 8, 2004, cited on IDS).
Mook teaches the use of compound K (ginsenoside M1) for treating degenerative brain diseases (page 5, Table 1).  Degenerative brain diseases include Huntington’s disease (page 6, first paragraph).  The amount to be administered is from about 1 to 100 mg/kg body weight (page 6, last paragraph).
Mook is silent about the effects recited in claim 4.  The basis in fact or technical reasoning for inherency is that the amounts taught by Mook are encompassed by the effective 
Alternatively, it would have been obvious to one of ordinary skill in the art at the time the application was filed to administer an effective amount of ginsenoside M1 for treating Huntington’s disease because Mook teaches that ginsenoside M1 treats Huntington’s disease, protects neurons, incrases spatial learning (page 6, first paragraph), and improves performance in a water maze test (page 13, example 5).  The skilled artisan would optimize the amount administered in order to treat Huntington’s disease.  See MPEP 2144.05:  “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 245 (CCPA 1955).”

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572.  The examiner can normally be reached on 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAYLA D BERRY/Primary Examiner, Art Unit 1623